                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

ALONZO JOHNSON, R.,                                     Case No. 1:19-cv-384
    Plaintiff,
                                                        Dlott, J.
        vs.                                             Bowman, M.J.

OHIO DEPARTMENT OF REHABILITATION
AND CORRECTIONS, et al.,                                REPORT AND
     Defendants.                                        RECOMMENDATION

        Plaintiff Alonzo Johnson, an inmate at the Chillicothe Correctional Institution, filed a

prisoner civil rights action under 42 U.S.C. § 1983 in this Court. In light of plaintiff having had

three or more complaints dismissed for failure to state a claim upon which relief may be granted

and not satisfying the statutory exception set forth in 28 U.S.C. § 1915(g), the undersigned

recommended that plaintiff be ordered to pay the full $400 dollar filing fee within thirty days.

(Doc. 2). On June 26, 2019, the Court adopted the undersigned’s recommendation and ordered

plaintiff to pay the full filing fee within thirty days. Plaintiff was notified that “failure to pay the

$400 fee within 30 days will result in the dismissal of this action.” (Doc. 6).

        To date, more than thirty days after the Court’s June 26, 2019 Order, plaintiff has failed

to comply with the Order of the Court.

         “District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–631 (1962). See also Jourdan v. Jabe, 951

F.2d 108, 109 (6th Cir. 1991). Failure of a party to respond to an order of the court warrants

invocation of the Court’s inherent power. See Fed. R. Civ. P. 41(b). Accordingly, this case

should be dismissed for plaintiff’s failure to comply with the Court’s June 26, 2019 Order. In re

Alea, 286 F.3d 378, 382 (6th Cir. 2002).
       It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

       IT IS SO RECOMMENDED.




                                                 s/ Stephanie K. Bowman
                                              Stephanie K. Bowman
                                              United States Magistrate Judge




                                          2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ALONZO JOHNSON, R.,                                   Case No. 1:19-cv-384
    Plaintiff,
                                                      Dlott, J.
       vs.                                            Bowman, M.J.

OHIO DEPARTMENT OF REHABILITATION
AND CORRECTIONS, et al.,
     Defendants.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
